UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7349



JOHN LUCAS,

                                             Plaintiff - Appellant,

          versus


KATHLEEN A. PINNER, Employed as Regional
Administrator at the United States Parole Com-
mission; WILLIAM D. TENNEY, Hearing Examiner,
United States Parole Commission; L. CHAIT,
Regional Administrator, United States Parole
Commission; JOHN R. SIMPSON, COMMISSIONER,
United States Parole Commission; LAUREN PRICE,
Social Science Tech., United States Parole
Commission; KOSTBAR, N.A.B. Analyst, United
States Parole Commission; JASPER R. CLAY, JR.,
N.A.B. Chairman, United States Parole Commis-
sion; VINCENT J. FECHTEL, Commissioner, United
States Parole Commission; KENNETH WALKER,
Hearing Examiner, United States Parole Commis-
sion, R.C., N.A.B. Reviewer, United States
Parole Commission; MICHAEL J. GAINES, Commis-
sioner, United States Parole Commission; UN-
READABLE SIGNATURE, Hearing Examiner, United
States Parole Commission; OTHERS UNKNOWN AT
PRESENT TIME,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
99-2181-CCB)


Submitted:    February 8, 2000          Decided:    February 24, 2000
Before MURNAGHAN and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Lucas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     John Lucas appeals the district court’s dismissal as frivolous

under 28 U.S.C.A. § 1915(e) (West Supp. 1999) of his Bivens1 action

and the district court’s denial of his motion for relief from

judgment made pursuant to Fed. R. Civ. P. 60(b).   We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, we dismiss the appeal on the reasoning of the

district court.   See Lucas v. Pinner, No. 99-CV-2181 (D. Md. Aug.

2, 1999 and Aug. 24, 1999).2   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     1
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
     2
       Although the district court's orders are dated July 29,
1999, and August 23, 1999, respectively, the district court's
records show that the orders were entered on the docket sheet on
August 2, 1999, and August 24, 1999.     Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was physically entered on the docket sheet that we take
as the effective date of the district court's decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 3